Citation Nr: 0516723	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for coronary artery 
disease on a direct basis or, alternatively, as secondary to 
service connected type II diabetes mellitus.

2.	Entitlement to service connection for hypertension on a 
direct basis or, alternatively, as secondary to service 
connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1959 
through June 1981.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2003 rating decision by 
the Atlanta, Georgia Regional Office ("RO") of the 
Department of Veterans Affairs ("VA").  In pertinent part, 
the RO denied the veteran's claim for service connection for 
coronary artery disease and hypertension.  The RO has 
addressed both of those claims on a direct basis as related 
to active service and on a secondary basis as proximately due 
to service connected diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims entitlement to service connection for 
disabilities involving coronary artery disease and 
hypertension.  The RO's February 2003 rating decision and 
March 2004 statement of the case ("SOC") indicates review 
of the veteran's service medical records ("SMRs") from 
March 1959 through June 1981.  However, the only SMRs of 
record consist of selected photocopies submitted by the 
veteran to the Board after the case was certified for appeal.  
The claims folder only reflects that the veteran's service 
personnel records were requested and obtained in 1982.  
Additional records in the possession of a federal agency 
known to exist, but not associated with the claims folder, 
include a reported Agent Orange examination conducted at the 
Dublin, Georgia, VA Medical Center ("VAMC") in September 
2002 and, apparently, clinical records of treatment at the 
Macon, Georgia, VA Outpatient Clinic.

Pursuant to the Veterans Claims Assistance Act ("VCAA"), VA 
has a duty to assist a veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. §  5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO must 
undertake exhaustive efforts to obtain the veteran's SMRs and 
any VA clinic records known to exist until and unless it 
concludes that the records do not exist or that it determines 
further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) 
(2002); 38 C.F.R. § 3.159(c)(2) (2004).  The case must be 
remanded to the RO to obtain the above-mentioned records.  

The claims on appeal appear to originate from a statement 
submitted by the veteran in September 2002.  The veteran was 
subsequently provided a VCAA letter specifically limited to 
the types of information and/or evidence necessary to 
substantiate a claim for service connection for type II 
diabetes mellitus secondary to exposure to Agent Orange.  The 
veteran has not been provided a VCAA letter advising him of 
the types of information and/or evidence necessary to 
substantiate a claim for service connection for hypertension 
and/or coronary artery disease.  On remand, the RO should 
provide the veteran a VCAA letter, which includes requesting 
him to identify all private and VA providers of treatment for 
his disabilities since his retirement from service.

Finally, the Board notes that the veteran's appeal was 
certified in June 2004, however, in August 2004, the veteran 
submitted additional new evidence to the Board including 
portions of his SMRs and post-service treatment records that 
have not been reviewed by the RO.  The veteran did not waive 
initial consideration of this evidence by the RO, the agency 
of original jurisdiction, as is required for the Board to 
consider the evidence.  Because the additional evidence is 
pertinent to the issues on appeal, it must be reviewed by the 
RO, and a supplemental statement of the case ("SSOC") 
furnished if the appeal remains denied.  38 C.F.R. §§ 
19.31(b)(1), 19.37(a) (2004); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and this case is REMANDED to the RO via the AMC for 
the following development:

1.	Provide the veteran a VCAA letter on the claims 
for service connection for coronary artery 
disease and hypertension.  The RO should 
specifically request the veteran to identify 
all private and VA clinic records since his 
discharge from service, too include:
a.)	his providers of treatment for his 
myocardial infarction in approximately 
1985; and
b.)	records from the "off-base" 
cardiologist he told Dr. E. (Family 
Practice Clinic at Robins AFB) in May 2001 
that he was seeing.

2.	Clarify with the veteran the approximate 
date(s) and locations of his VA treatment, to 
include his treatment at the Dublin VAMC and 
the Macon VA Outpatient Clinic.  The RO should 
obtain all clinic records identified by the 
veteran, to include his September 2002 Agent 
Orange examination conducted at the Dublin 
VAMC.

3.	Locate the veteran's SMRs and associate them 
with the claims file.  If, after an exhaustive 
search, it is determined the records have been 
lost, document this fact and note all attempts 
that were made to locate them.

Then, if appropriate, notify the veteran of the 
need to submit alternate forms of evidence in 
lieu of missing SMRs from March 1959 through 
June 1981.  

4.  The RO should then readjudicate the issues 
remaining on appeal, to include consideration 
of all evidence obtained since the last SOC was 
issued in March 2004.  If the disposition 
remains unfavorable, the RO should furnish the 
appellant and his representative a supplemental 
statement of the case (SSOC) which should 
contain, among other things, a summary of the 
evidence received since the last SOC and afford 
the appellant an appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

